Citation Nr: 0734227	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-24 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine (low back 
disability).


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
low back disability and assigned an initial 20 percent 
evaluation, effective February 20, 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2005 Substantive Appeal, the veteran reported 
that his low back disability has worsened since the most 
recent examination, which was conducted in August 2004.  As 
such, VA is required to afford the veteran a contemporaneous 
VA examination to assess the current nature, extent, severity 
and manifestations of his low back disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.  

The Board also observes that in his August 2005 Substantive 
Appeal, the veteran reported that he received inpatient care 
at the Gainesville, Florida, VA Medical Center earlier that 
year to treat his low back disability.  Under the law, VA 
must obtain the hospitalization records.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2007).  For this reason as 
well, the claim must be remanded.

The veteran's low back disability is evaluated as 20 percent 
disabling under revised Diagnostic Code 5243 (formerly 
Diagnostic Code 5293), effective February 20, 2001.  
Effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293.  67 
Fed. Reg. 54,345-54,349 (2002).  VA again revised the 
criteria for evaluating spine disorders, effective September 
26, 2003.  See 68 Fed. Reg. 51,454-51,458 (2003).  VA's 
General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
although an effective date based on the revised criteria may 
be no earlier than the dates of the changes, VA must consider 
the claim pursuant to the former and revised regulations 
during the appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,422 (2000); see also DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

In this regard, the Board observes that a May 2003 radiology 
report shows that the veteran has mild wedging at L1, and in 
his Substantive Appeal, he reports that he had a fractured 
vertebra in his low back.  Because the veteran filed this 
claim in February 2001, VA must consider the claim under both 
the former and revised regulations, and thus must address 
whether an additional 10 percent rating is warranted under 
former Diagnostic Code 5285 for a deformed vertebral body.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any pertinent 
medical records from the Jacksonville 
and Gainesville, Florida, VA Medical 
Centers, dated since February 2001, to 
specifically include any periods of 
inpatient care in 2005 at the 
Gainesville, Florida, VA Medical 
Center.

2.  After associating with the claims 
folder any pertinent outstanding 
records, schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of his orthopedic and 
neurological impairment of his low 
back.  The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests, 
including range of motion studies, 
should be performed.  The examiner 
should express the findings of range of 
motion studies in degrees and in 
relation to normal range of motion, and 
should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the affected joint.  He or she should 
also comment on the medical evidence 
showing that the veteran has a wedge 
deformity at L1 and state whether it 
constitutes a demonstrable deformity of 
a vertebral body.  The examiner also 
should state whether the veteran's low 
back symptoms radiate to his lower 
extremities.  The examiner should set 
forth a complete rationale for all 
conclusions in a legible report.

3.  The claim then should be 
readjudicated.  In doing so, 
consideration should be given to the 
former and revised regulations for 
evaluating back disabilities, to 
specifically include determining if an 
additional 10 percent rating is 
warranted for a demonstrable deformity 
of a vertebral body under former 
Diagnostic Code 5285.  If the benefits 
sought on appeal are not granted, a 
supplemental statement of the case 
should be issued and the veteran 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

